Citation Nr: 1428797	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The service department has certified that the Veteran had recognized guerilla service from December 1943 to March 1946.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active duty service.

2.  The Veteran's current tinnitus disability had its onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The decision below grants entitlement to service connection for tinnitus which is considered a full grant of the benefits sought.  As such, no discussion of Veterans Claims Assistance Act of 2000 (VCAA) is necessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The December 2012 audiology examination report reflects that the Veteran reported being a combat Veteran and using the M1 rifle and machine guns in training and combat.  The October 2013 Statement of the Case reflects that acoustic trauma in service has been confirmed by VA.  Service records confirm the Veteran served with the Signal Corps, HQ, 4th Battalion, Buenavista Regt.  Accordingly, the Board finds that in-service acoustic trauma has been established.  

With respect to the question of whether the Veteran has a current tinnitus disability, the Board acknowledges that the December 2012 audiology report reflects that the Veteran denied having tinnitus.  However, this same report noted that English was the Veteran's second language and that he was not able to understand and respond appropriately to questions.  

The Veteran's December 2013 Substantive Appeal indicates that there is a cultural and language gap between the Veteran and his examiners.  The Substantive Appeal contends that the Veteran does experience tinnitus and that the 2012 examination report incorrectly reflects that he denied tinnitus.  It was alleged that the Veteran may have misunderstood the examiner's questions about tinnitus because the Veteran is uneasy around strangers.  The Substantive Appeal reflects that the Veteran confirms that he suffers from tinnitus.  This contention is supported by a September 2012 private audiology report which shows the Veteran reported tinnitus bilaterally.  The Veteran is competent to contend that he experiences tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds the Veteran currently has a tinnitus disability.

Turning to the question of the relationship between military service and the Veteran's current tinnitus, the Board notes that the December 2012 audiology examination report does not address the etiology of tinnitus, but that it does determine that the Veteran's current hearing loss is related to the Veteran's combat noise exposure during military service.  The Veteran has competently and credibly contended that his current tinnitus is also related to this acoustic trauma incurred in combat.  As noted, the Veteran is competent to attest to the history of his tinnitus symptoms.  When viewing the evidence in the light most favorable to the Veteran, the Board finds that the Veteran's contentions indicate that his tinnitus commenced in service.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) ([b]y requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits).  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


